Opinion issued August 6, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00487-CV
____________

UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER 
AND DR. BRENT KING, Appellants

V.

DR. ISAAC GRATE, Appellee




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2008-09044




MEMORANDUM  OPINION
          Appellants University of Texas Science Center At Houston and Dr. Brent King
have filed an unopposed motion to dismiss their appeal.  No opinion has issued. 
Accordingly, the motion is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Sharp.